DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 4/23/2019, in which claims 1-12 were cancelled, and claims 13-30 were added.  Receipt is also acknowledged of an amendment, filed 5/24/2022, in which the status identifiers of the claims were updated.  Claims 13-30 are pending.

Election/Restrictions
Applicant’s election without traverse of species (A) in the reply filed on 5/24/2022 is acknowledged.  Species (A) is directed to directed to the first and second vectors being introduced into cells by allowing the vectors to be in contact with ex vivo cultured cells.
The response indicates that claims 13-22 and 24-30 read on the elected species.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.
Claims 13-22 and 24-30 are under consideration.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/032,544.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation (not an approximation of the date); and
iii) the size of the ASCII text file in bytes (not an approximation of the size in bytes);
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in Figures 1, 3, 4a, 4bc 9A, 9B, 10, 11A, 11B and 13.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Objections
Claim 13 is objected to because of the following informalities:  
1. At line 2, the phrase “by a microhomology-mediated end joining” should be replaced with the phrase “by microhomology-mediated end joining.”
2. The subject of the first wherein clause appears to be the nuclease, rather than the vector.  A nuclease produces fragments.  Thus, it would be remedial to replace the wherein clause with the phrase “wherein the nuclease produces a nucleic acid fragment including the region formed of the first nucleotide sequence, the desired nucleic acid, and the region formed of the second nucleotide sequence in the stated order in the 5’-end to 3’-end direction from the vector.”
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  the phrase “by the nuclease” in line 22 is redundant.  The phrase should be deleted to improve the grammar of the claim.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
1. At lines 3-6, the phrase “a region formed of a first nucleotide sequence, the desired nucleic acid, and a region formed of a second nucleotide sequence in the stated order in a 5'-end to 3'-end direction (hereinafter referred to as ‘a first vector’), and a vector for expressing a nuclease into a cell (hereinafter referred to as ‘a second vector’)” should be amended to recite “a first vector comprising a region formed of a first nucleotide sequence, the desired nucleic acid, and a region formed of a second nucleotide sequence in the stated order in a 5’-end to 3’-end direction, and a second vector for expressing a nuclease in a cell” to improve the grammar of the claim and simplify the claim language.
2. The subject of the third wherein clause appears to be the nuclease, rather than the vector.  A nuclease produces fragments.  Thus, it would be remedial to replace the wherein clause with the phrase “wherein the nuclease produces a nucleic acid fragment including the region formed of the first nucleotide sequence, the desired nucleic acid, and the region formed of the second nucleotide sequence in the stated order in the 5’-end to 3’-end direction from the first vector.”
Appropriate correction is required.

Claim 20 is objected to because of the following informalities: 
1. In line 6, the phrase “expressing a nuclease into a cell” should be amended to recite “expressing a nuclease in a cell” to improve the grammar of the claim.
2. The subject of the third wherein clause appears to be the nuclease, rather than the vector.  A nuclease produces fragments.  Thus, it would be remedial to replace the wherein clause with the phrase “wherein the nuclease produces a nucleic acid fragment including the first vector region formed of the first nucleotide sequence, the desired nucleic acid, and the second vector region formed of the second nucleotide sequence in the stated order in the 5’-end to 3’-end direction from the vector comprising the first vector region formed of the first nucleotide sequence, the desired nucleic acid, and the second vector region formed of the second nucleotide sequence in the stated order in a 5’-end to 3’-end direction.”
Appropriate correction is required.

Claim 21 objected to because of the following informalities:  in lines 1-2, the phrase “the vector for expressing a nuclease into a cell ( a second vector)” should be amended to recite “the second vector for expressing a nuclease into a cell” or to delete “(a second vector).”  The independent claim sets forth the second vector is for expressing a nuclease in a cell.  Appropriate correction is required.

Claim 26 is objected to because of the following informalities:  the phrase “wherein the vector for expressing a nuclease into a cell (a second vector)” should be replaced with the phrase “wherein the second vector for expressing the nuclease in the cell” to improve the grammar and refer back to the suggested language of claim 19 (see above).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitations "the linked nucleic acid" in line 1, and “the spacer region separating the first DNA binding domain and the second DNA binding domain” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Claim 27 depends from claim 19, which does not set forth a linked nucleic acid or a spacer region.
Claims 28-29 depend from claim 27 and a rejected for the same reason applied to claim 27.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 depends from claim 19 and recites, “wherein the vector for expressing a nuclease into a cell (a second vector) is a vector set including a first vector that contains a gene encoding a first nuclease subunit including a first DNA binding domain and a first DNA cleavage domain and a second vector that contains a gene encoding a second nuclease subunit including a second DNA binding domain and a second DNA cleavage domain.”  Claim 19 requires, “a vector expressing a nuclease into a cell (hereinafter referred to as “a second vector”).  Thus, claim 21 replaces the second vector encoding the nuclease with two separate vectors (second and third vectors of the claim, because the first vector contains the desired nucleic acid and does not encode a nuclease).  Thus, the claim no longer requires a single second vector encoding the nuclease.  The dependent claim substitutes one vector encoding the nuclease for a set of vectors encoding the nuclease.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-17, 19-22, 24, 25 and 27-30 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cost et al (WO 2013/169802 A1, cited as reference 14 on the IDS filed 2/22/2019; see the entire reference).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection under 35 U.S.C. 102(a)(1) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 13, Cost et al teach a plasmid vector comprising a donor nucleic acid encoding a functional polypeptide or RNA that is flanked by two paired nuclease cleavage sites separated by a spacer, where the nuclease cleavage sites are the same as the sequence of the nuclease cleavage sites in a chromosomal locus to be targeted (e.g., paragraphs [0008]-[0011] and [0017]; Fig. 1).  Cost et al teach that the only chromosomal homology that may be present in the donor sequence is the nuclease binding sites (e.g., paragraphs [0008] and [0017]; Fig. 1).  Thus, the donor contains in a 5’- to 3’-end order a first sequence, a desired nucleic acid, and a second sequence, and the cell contains in a 5’- to 3’-end order the first sequence, a predetermined site, and the second sequence.  Cost et al teach a method of integrating the donor nucleic acid into the genome of a cell, comprising introducing the donor vector into the cell, and creating a double-strand break in the genome of a cell and cleaving the donor vector in the cell using one or more nucleases, such that the donor nucleic acid is integrated at the site of the double-strand break (e.g., paragraphs [0011] and [0017]; Fig. 1).  Cost et al teach that the donor vector is capable of integrating by microhomology-driven repair to join the end of the cut donor vector to the cut genomic DNA (e.g., paragraph [0211]).  
Regarding claim 16, Cost et al teach the method where the nuclease is a Cas9 nuclease (e.g., paragraphs [0005], [0011] and [0107]).
Regarding claim 14, Cost et al teach a plasmid vector comprising a donor nucleic acid encoding a functional polypeptide or RNA that is flanked by two paired nuclease cleavage sites separated by a spacer, where the nuclease cleavage sites are the same as the sequence of the nuclease cleavage sites in a chromosomal locus to be targeted (e.g., paragraphs [0008]-[0011] and [0017]; Fig. 1).  Cost et al teach that the only chromosomal homology that may be present in the donor sequence is the nuclease binding sites (e.g., paragraphs [0008] and [0017]; Fig. 1).  Thus, the donor contains in a 5’- to 3’-end order a first sequence, a desired nucleic acid, and a second sequence, and the cell contains, on the opposite strand in a 5’- to 3’-end order the second sequence, a predetermined site, and the first sequence.  Cost et al teach a method of integrating the donor nucleic acid into the genome of a cell, comprising introducing the donor vector into the cell, and creating a double-strand break in the genome of a cell and cleaving the donor vector in the cell using one or more nucleases, such that the donor nucleic acid is integrated at the site of the double-strand break (e.g., paragraphs [0011] and [0017]; Fig. 1).  Cost et al teach that the donor vector is capable of integrating by microhomology-driven repair to join the end of the cut donor vector to the cut genomic DNA (e.g., paragraph [0211]).  
Regarding claim 15, Cost et al teach the method where the nucleases comprise FokI, which forms homodimers for cleavage (e.g., paragraph [0012]).
Regarding claim 17, Cost et al teach the method where the nuclease is a transcription activator-like effector nuclease (TALEN) (e.g., paragraph [0011]).
Regarding claim 19, Cost et al teach a plasmid vector comprising a donor nucleic acid encoding a functional polypeptide or RNA that is flanked by two paired nuclease cleavage sites separated by a spacer, where the nuclease cleavage sites are the same as the sequence of the nuclease cleavage sites in a chromosomal locus to be targeted (e.g., paragraphs [0008]-[0011] and [0017]; Fig. 1).  Cost et al teach that the only chromosomal homology that may be present in the donor sequence is the nuclease binding sites (e.g., paragraphs [0008] and [0017]; Fig. 1).  Thus, the donor contains in a 5’- to 3’-end order a first sequence, a desired nucleic acid, and a second sequence, and the cell contains in a 5’- to 3’-end order the first sequence, a predetermined site, and the second sequence.  Cost et al teach a method of integrating the donor nucleic acid into the genome of a cell, comprising introducing the donor vector into the cell along with a second plasmid encoding the nuclease, and creating a double-strand break in the genome of a cell and cleaving the donor vector in the cell using one or more nucleases, such that the donor nucleic acid is integrated at the site of the double-strand break (e.g., paragraphs [0011], [0017], [0060]-[0062] and [0205]-[0211]; Fig. 1).  Cost et al teach that the donor vector is capable of integrating by microhomology-driven repair to join the end of the cut donor vector to the cut genomic DNA (e.g., paragraph [0211]).  
Regarding claim 21, Cost et al teach that one or more vectors delivered to the cells can encode one or more of the zinc finger proteins (e.g., paragraph [0164]).
Regarding claim 22, Cost et al teach the method where the vectors are introduced into ex vivo cultured cells (e.g., paragraphs [0162] and [0205]-[0211]).
Regarding claim 24, Cost et al teach the method where the donor vector and nuclease expression vector are introduced into the cells simultaneously (e.g., paragraphs [0183]-[0184], [0205] and[0326]).
Regarding claim 25, Cost et al teach the method where the donor vector and nuclease expression vector are introduced into the cells in any sequential order (e.g., paragraphs [0183]-[0184]).
Regarding claims 27-29, Cost et al teach the method where the spacer between the first and second pair of nuclease sites is 4 to 20 bases in length, or any value therebetween (e.g., paragraph [0008]).
Regarding claim 30, Cost et al teach the method where the cell is a plant cell, and the method comprises generating a transgenic organism from the cell (e.g., paragraphs [0013], [0014]).
Regarding claim 20, Cost et al teach a plasmid vector comprising a donor nucleic acid encoding a functional polypeptide or RNA that is flanked by two paired nuclease cleavage sites separated by a spacer, where the nuclease cleavage sites are the same as the sequence of the nuclease cleavage sites in a chromosomal locus to be targeted (e.g., paragraphs [0008]-[0011] and [0017]; Fig. 1).  Cost et al teach that the only chromosomal homology that may be present in the donor sequence is the nuclease binding sites (e.g., paragraphs [0008] and [0017]; Fig. 1).  Thus, the donor contains in a 5’- to 3’-end order a first sequence, a desired nucleic acid, and a second sequence, and the cell contains, on the opposite strand in a 5’- to 3’-end order the second sequence, a predetermined site, and the first sequence.  Cost et al teach a method of integrating the donor nucleic acid into the genome of a cell, comprising introducing the donor vector into the cell, and creating a double-strand break in the genome of a cell and cleaving the donor vector in the cell using one or more nucleases, such that the donor nucleic acid is integrated at the site of the double-strand break (e.g., paragraphs [0011] and [0017]; Fig. 1).  Cost et al teach that the donor vector is capable of integrating by microhomology-driven repair to join the end of the cut donor vector to the cut genomic DNA (e.g., paragraph [0211]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cost et al (WO 2013/169802 A1, cited as reference 14 on the IDS filed 2/22/2019; see the entire reference) in view of Joung et al (US Patent Application Publication No. 2012/0178647 A1; see the entire reference).
The teachings of Cost et al are described above and applied as before.  Further, Cost et al teach the method where the region of homology (first and second nucleotide sequences) are the length of the zinc finger binding site, where the spacer of the donor does not occur in the genome sequence (e.g., paragraphs [0008]-[0009]).  Cost et al teach that the homology to the genome is less than 50 contiguous nucleotides (e.g., paragraph [0008]).  Cost et al teach the use of prior art methods for zinc finger protein design and construction, which are methods known to those of skill in the art (e.g., paragraph [0112]).
Cost et al do not teach the method where first and second nucleotide sequence is from 3 to 10 bases in length.
Joung et al teach a method of designing a multi-zinc-finger polypeptide predicted to bind to a sequence of interest that has a target sequence of nine nucleotides composed of three adjacent subsites of three nucleotides (e.g., Abstract; paragraphs [0004], [0010], [0022] and [0042]; Example 1; Fig. 1).  Joung et al teach that the method possesses a high success rate comparable to combinatorial selection-based methods, and better than modular assembly methods (e.g., paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of integrating a donor nucleic acid into a cell of Cost et al to include the three zinc finger protein domains targeting nine nucleotides as taught by Joung et al, because Cost et al teach it is within the ordinary skill in the art to use prior art design methods for zinc finger proteins to target the donor and cellular sequences. Joung et al teach a method that provides a high success rate for assembly of zinc finger proteins capable of binding a sequence of interest.  Because Cost et al teach that the only region of homology between the donor and the cellular sequence is the zinc finger nuclease binding site, and Joung et al teach a zinc finger nuclease binding site, the fist and second nucleotide sequences of the prior art are nine nucleotides.
One would have been motivated to make such a modification in order to receive the expected benefit of using a method of design that has a high success rate as taught by Joung et al.  



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cost et al (WO 2013/169802 A1, cited as reference 14 on the IDS filed 2/22/2019; see the entire reference) in view of Kay et al (US Patent Application Publication No. 2013/0280222 A1; see the entire reference).
The teachings of Cost et al are described above and applied as before.
Cost et al do not teach the method where the vector encoding the nuclease is stably integrated into the cell prior to introducing the first vector.
Kay et al teach a method of expressing a gene of interest from a target locus in a cell, where the cell is contacted with an effective amount of a donor polynucleotide, and where the cell stably expressed one or more targeted nucleases prior to the introduction of donor polynucleotide (e.g., paragraphs [0006], [0107] and [0112]).  Kay et al teach that a cell that is stably transformed is one in which the transforming DNA has been integrated into a chromosome so that it is inherited by daughter cells through chromosome replication (e.g., paragraph [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of integrating a donor nucleic acid into a cell of Cost et al to include the prior stable introduction of the vector encoding the one or more nucleases as taught by Kay et al, because Cost et al and Kay et al teach it is within the ordinary skill in the art to introduce a donor vector and vector encoding nuclease(s) into cells for integration of the donor.  Kay et al specifically teach that the vector encoding the nuclease can be introduced prior to introduction of the donor vector, and that the vector encoding the nuclease may be stably integrated into a chromosome of the cell to provide for nuclease expression for the introduction of the later-introduced donor vector. Thus, one would have had a reasonable expectation of success in adopting the manner and order of introduction taught by Kay et al in the method of Cost et al.
One would have been motivated to make such a modification in order to receive the expected benefit of providing a cell stably expressing the nuclease(s) that can be used to introduce many different donor polynucleotides.  Thereby, simplifying the method.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699